DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
In response to the preliminary amendment filed 12/22/2020, claims 3-5, 7-8, 12, 16-17, 24-25 and 33 were amended, claims 9-11, 13-15, 18-20, 26-32 and 35 were canceled and no new claims were added. Therefore, claims 1-8, 12, 16-17, 21-25, 33-34 and 36-37 are currently pending for examination.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-4, 7-8 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dufaux et al. (US Pat. No. 5,528,853).
E.g. Col 1, lines 55-58, Col 2, lines 44-46 and Fig. 1; magnetic computerized mouse trap 10 having a lamp 50 to indicate it is operational) having a base (E.g. Col 1, lines 55-58 and Fig. 1; upper surface 10 of the base 12) and a capture element pivotally coupled to the base such that a portion of the capture element is biased toward a capture portion of the base (E.g. Col 1, lines 61-63, Figs. 1 and 2; the trap bar 24 is biased by the spring 26 towards the grid 34 which is the capture portion of the trap 10), the capture element configured to be pivoted away from the capture portion to a set position in which the portion of the capture element, upon release of the capture element from the set position, travels toward the capture portion (E.g. Col 1, lines 61-66, Fig. 1; the trap bar 24 is retained by the magnetic channel brackets 28, 30 in a set position and upon detection of a rodent trap bar 24 is released to the capture portion), the monitoring system comprising: 
a housing that defines a cavity (E.g. Col 1, line 55 – Col 2, line 8, Figs. 1 and 2; the base 12 beneath the upper surface 14 has a cavity which includes the circuit 32 and the second circuit 38 including the battery 44); 
a magnetic switch physically coupled to the housing (E.g. Col 2, lines 15-24, Figs. 1 and 2; a magnetic switch 46 is coupled to the end 22 of the base 12 and includes the solenoids 40, 42 which magnetize the magnetic channel brackets 28, 30 to secure the trap bar 24 in a set position), the magnetic switch having an operational region bounded by a portion of the magnetic switch and configured to operate responsive to a magnetic field of a magnet (E.g. Col 2, lines 15-27, 33-39 and Figs. 1-2; the solenoids 40, 42 magnetize the magnetic channel brackets 28, 30 to secure the trap bar 24 with a magnetic force, thus the operational region, and when the circuit breaker 52 is triggered by the rodent, the lack of a magnetic field releases the trap bar 24 from the 
circuitry disposed in the cavity and electrically coupled to the magnetic switch (E.g. Col 2, lines 15-35, Figs. 1 and 2; the first electronic circuit 32 including the solenoids 40, 42 and the second electronic circuit 38 are located beneath the upper surface 14 in the cavity of the base 12), the circuitry configured to detect operation of the rodent snap-trap responsive to an operation of the magnetic switch (E.g. Col 2, lines 6-46, Figs 1 and 2; when the magnetic set switch 46 is manually closed indicated by the illumination of the lamp 50, thus operated, the second circuit 38 is then capable of detecting the presence of a rodent by operation of the circuit breaker 52 which then causes the release of the trap bar 24 by demagnetizing the magnetic channel brackets 28, 30); 
where the housing is configured to be coupled to the base of the rodent snap-trap such that, upon the release of the capture element from the set position, the magnetic field causes the operation of the magnetic switch (E.g. Col 2, lines 15-27, 33-39 and Figs. 1-2; the upper surface 14 is coupled to the base 12, and the lack of a magnetic field releases the trap bar 24 from the brackets 28, 30, thus the trap bar 24 operates in response to the absence of a magnetic field in the magnetic channel brackets 28, 30, and the loss of a magnetic field from the brackets 28, 30 causes operation of the circuits 32, 38 of the magnetic switch assembly).
For claim 3, discloses where the housing includes one or more brackets configured to engage the base of the rodent snap-trap (E.g. Col 2, lines 15--39 and Figs. 1-2; the trap bar 24 operates in response to the absence of a magnetic field in the magnetic channel brackets 28, 30, and the loss of a magnetic field from the brackets 28, 30 causes operation of the circuits 32, 38 of the magnetic switch assembly).
E.g. Col 2, lines 6-59 and Figs. 1-2; the grid 34 is coupled to the base 12 and the circuits 32 and 38 and when a rodent engages the grid 34, the grid 34 detects the rodent's presence by the rodent's physical touching of the grid which activates the circuit breaker 52 and the circuit 32 is broken thus demagnetizing the brackets 28, 30 to release the trap bar 24 to the grid 34, the lamp 50 shuts off when the circuit 32 is broken showing that the demagnetization of the brackets 28, 30).
For claim 7, Dufaux discloses an electrical wire connected to the magnetic switch and to the circuitry (Col 2, lines 15-50 and Fig. 2; see the magnetic switch electrically connected by a wire to the circuit); where the electrical wire is inaccessible from outside the housing when the magnetic switch is physically coupled to the housing (Fig. 1: the electrical circuit components are located inside the housing of mouse trap 10, so the electrical wires are not accessible from the outside of the housing).
For claim 8, Dufaux discloses where the magnetic switch is incorporated into the housing or included within the cavity (Figs. 1 and 2; the magnetic switch 46 is incorporated into the housing of the trap device 10), and the magnetic switch is electrically conductive when the operational region of the magnetic switch receives the magnet field of the magnet (E.g. Col 2, lines 15-27, 33-39 and Figs. 1-2; a magnetic switch 46 is coupled to the end 22 of the base 12 and includes the solenoids 40, 42 which magnetize the magnetic channel brackets 28, 30 to secure the trap bar 24 in a set position, the upper surface 14 is coupled to the base 12, and the lack of a magnetic field releases the trap bar 24 from the brackets 28, 30, thus the trap bar 24 operates in response to the absence of a magnetic field in the magnetic channel brackets 28, 30, 
For claim 21, Dufaux discloses an apparatus comprising: 
a platform configured to be removably coupled (E.g. Col 1, lines 3-5 and Fig. 1; the grid 34 is capable of being removed from the upper surface of the base 12) to: 
a base of a rodent snap-trap (Col 1, lines 55-58, Fig. 1; base 12) having a capture element pivotally coupled to the base such that a portion of the capture element is biased toward a capture portion of the base (E.g. Col 1, lines 61-63 and Figs. 1-2; the trap bar 24 is biased by the spring 26 towards the grid 34 which is the capture portion of the trap 10); and 
a detector device including a first magnetic switch (E.g. Col 2, lines 15-27, 33-39 and Figs. 1-2; the second circuit 38 is coupled to the grid 34 and the circuit 32 including a magnetic switch 46 is coupled to the end 22 of the base 12 and includes the solenoids 40, 42 which magnetize the magnetic channel brackets 28, 30 to secure the trap bar 24 in a set position and when the circuit breaker 52 is triggered by the rodent, the lack of a magnetic field releases the trap bar 24 from the brackets 28 and 30); 
where the platform is configured to be concurrently coupled to the base and the detector device such that operation of the portion of the capture element from a set position toward the capture portion of the rodent snap-trap changes a state of the first magnetic switch detectable by the detector device (E.g. Col 2, lines 6-59 and Figs. 1-2; the grid 34 is coupled to the base 12 and the circuits 32 and 38 and when a rodent engages the grid 34, the grid 34 detects the rodent's presence by the rodent's physical touching of the grid which activates the circuit breaker 52 and the circuit 32 is broken thus demagnetizing the brackets 28, 30 to release the trap bar 24 to the 
	For claim 22, Dufaux discloses where operation of the portion of the capture element from the set position toward the capture portion of the rodent snap-trap changes the state of the first magnetic switch from an open state to a closed state (it is inherent that magnetic switch 46 switches from an open state to a closed state when a rodent is captured in the trap).
For claim 23, Dufaux discloses where operation of the portion of the capture element from the set position toward the capture portion of the rodent snap-trap changes the state of the first magnetic switch from a closed state to an open state (E.g. Col 2, lines 3-39 and Figs 1-2; the operation of the trap bar 24 from a set portion and then launched to the grid 34 is caused by the circuit breaker 52 breaking the closed circuit of circuit 32, thus demagnetizing the solenoids 40, 42, and leaving the circuit 32 in an open state until the solenoids are reenergized by operation of the magnetic switch 46 to a closed state of the circuit 32).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

8.	Claims 2, 5-6, 24 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Dufaux in view of Patterson et al. (Patterson; US 2011/0072709).
	For claim 2, Dufaux fails to expressly disclose where the housing includes at least a first portion removably coupled to a second portion such that the first portion and the second portion cooperate to define the cavity.
	However, as shown by Patterson, it was well known in the art of pest traps to include a housing that includes at least a first portion [Fig. 4: element 110] removably coupled to a second portion [Fig. 4: element 120] such that the first portion and the second portion cooperate to define the cavity [E.g. Fig. 4, 0029, 0037].
	It would have been obvious to one of ordinary skill in the art of pest traps before the effective filling date of the claimed invention to modify Dufaux with the teaching of Patterson in order to provide protection for the components inside the cavity, also it is merely combining prior art elements according to known method to yield predictable results.
	For claim 5, Dufaux fails to expressly disclose a holder that is configured to receive at least a portion of the housing; where the holder is configured to be coupled to the rodent snap-trap.
	However, as shown by Patterson, it was well known in the art of pest traps to include a holder [Fig. 11: see elements 192, 195] that is configured to receive at least a portion of the housing [Fig. 11: a portion trap housing is received by “see elements 192 and 195 in Fig. 11”]; where the holder is configured to be coupled to the rodent snap-trap [Fig. 11: elements 192 and 195 are coupled to the rodent snap-trap].

	For claim 6, Patterson further teaches where the holder [Fig. 4: see elements 192, 195] is disposed in a chamber defined by a base portion [Fig. 11: element 190] of a bait station [Fig. 4 and 11] that also includes a lid [Fig. 11: element 110] movable relative to the base portion to cover the chamber [Fig. 4 and 11; element 110 is moveable relative to element 190 to cover the chamber].
	For claim 24, Dufaux fails to expressly disclose where the platform is configured to be removably coupled to a holder configured to be coupled to the detector device, and the platform is configured to be coupled to the detector device via the holder.
	However, as shown by Patterson, it was well known in the art of pest traps to include a platform [Fig. 11: element 190] configured to be removably coupled to a holder [Fig. 11: see elements 191, 192, 195] configured to be coupled to the detector device [element 190 is coupled to detector device of the rodent trap 0031, 0034], and the platform is configured to be coupled to the detector device via the holder [Fig. 11: element 190 is coupled to the detector device of the rodent trap via elements 191, 192 and 195].
	It would have been obvious to one of ordinary skill in the art of pest traps before the effective filling date of the claimed invention to modify Dufaux with the teaching of Patterson in order to enable attaching the trap device to different surfaces and thereby improve the ability to use the trap in different conditions.

	Dufaux fails to expressly disclose a lid portion coupled to the base portion.
	However, as shown by Patterson, it was well known in the art of pest traps to include a lid portion [Fig. 4: element 110] coupled to a base portion [Fig. 4: see element 120].
	It would have been obvious to one of ordinary skill in the art of pest traps before the effective filling date of the claimed invention to modify Dufaux with the teaching of Patterson in order to provide protection for the components inside the trap, also it is merely combining prior art elements according to known method to yield predictable results.
	For claim 34, Dufaux fails to expressly disclose a cover configured to be removably coupled to the platform, where, to removably couple the detector device to the platform, the detector device is configured to be included within a cavity of the cover and positioned between the cover and the platform.
	However, as shown by Patterson, it was well known in the art of pest traps to include a cover [Fig. 4: element 110] configured to be removably coupled to a platform [Fig. 4: see element 190], where, to removably couple the detector device [E.g. 0031: When the rodent enters the station 100, it will trigger the killing device 140, which may be spring-loaded. In particular, the killing device 140 will release an arm 142 which moves from one side of the killing device 140 to the other, as is known to those of ordinary skill in the art. The movement of the arm 142 of the killing device 140 may trigger the indicator device 150, 0034] to the platform [Fig. 4; see the detector device coupled to element 190, 0007-0008, 0035] , the detector device is configured to be included within a cavity of the cover [Fig. 4: see the detector element is within a cavity 
	It would have been obvious to one of ordinary skill in the art of pest traps before the effective filling date of the claimed invention to modify Dufaux with the teaching of Patterson in order to provide a pest trap that includes a cover and thereby increase protection for the components inside the trap, also it is merely combining prior art elements according to known method to yield predictable results.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dufaux in view of Borth et al. (Borth; US 2010/0134301).
	For claim 12, Dufaux discloses where the circuitry comprises:
	one or more components selected from the group of components consisting of: a power supply (Fig. 2: battery 44), a processor, a memory, communication circuitry, a transmitter, a sensor device, and an indicator device (Fig. 2: lamp 50).
	Dufaux fails to expressly disclose that the circuitry comprises a memory storing instructions; and a processor coupled to the memory and to the magnetic switch, the processor configured to execute the instructions to detect the release of the capture element from the set position, activate an indicator responsive to detection of the release, or both.
	However, as shown by Borth, it was well known in the art of pest traps to include a trap that includes a circuity that comprises a memory [Fig. 2: memory 72] storing instructions [0020: memory 72 stores program instructions that are executed by one or more processing units of controller 70 to embody at least a portion of this operating logic]; and a processor [Fig. 2: controller 70] coupled to the memory [E.g. 0020: Controller 70 includes memory 72] and to the 
	It would have been obvious to one of ordinary skill in the art of pest traps before the effective filling date of the claimed invention to modify Dufaux with the teaching of Borth in order to a circuit that can do a quick calculation of the captured data and output the result based on that data and thereby the accuracy of the system is increased.

10.	Claims 16-17 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dufaux.
	For claim 16, although Dufaux fails to expressly disclose an electrical connection port incorporated into the housing, where the magnetic switch is physically coupled to the housing via the electrical connection port, and where the magnetic switch is removably coupled to the housing, Dufaux teaches an electrical connection of circuit 32 incorporated into the housing, where the magnetic switch 46 is coupled to the housing via electrical connection [Figs. 1 and 2, Col 2, lines 15-60).
	However, having an electrical connection port incorporated into the housing, where the magnetic switch is physically coupled to the housing via the electrical connection port, and where the magnetic switch is removably coupled to the housing fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dufaux to have an electrical connection port incorporated into the housing, where the magnetic switch is physically coupled to the housing 
	For claim 17, although Dufaux fails to expressly disclose a second magnetic switch physically coupled to the housing, where the circuitry is further configured to detect operation of a second rodent snap-trap responsive to an operation of the second magnetic switch, Dufaux teaches a magnetic switch physically coupled to the housing, where the circuitry is further configured to detect operation of a rodent snap-trap responsive to an operation of the magnetic switch (see claim 1 analysis).
	However, having a second magnetic switch physically coupled to the housing, where the circuitry is further configured to detect operation of a second rodent snap-trap responsive to an operation of the second magnetic switch fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dufaux to have a second magnetic switch physically coupled to the housing, where the circuitry is further configured to detect operation of a second rodent snap-trap responsive to an operation of the second magnetic switch because it is merely duplication of parts in order to allow capturing multiple rodents at one time without resetting one device, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Dufaux.
	For claim 36, Dufaux discloses a pest-management apparatus (E.g. Col 1, lines 55-58 and Fig. 1; magnetic computerized mouse trap 10) comprising:
E.g. Col 1, lines 61-63 and fig. 1; the base 12 has a trap bar 24 pivotably coupled and is biased by the spring 26 towards the grid 34 which is the capture portion of the base 12);
	a detector device including: 
	a first magnetic switch, where the detector device is configured to be coupled to the first rodent snap-trap (E.g. Col 2, lines 15-27, 33-39 and Figs. 1-2; the second circuit 38 is coupled
to the grid 34 and the circuit 32 including a magnetic switch 46 is coupled to the end 22 of the base 12 and includes the solenoids 40, 42 which magnetize the magnetic channel brackets 28, 30 to secure the trap bar 24 in a set position and when the circuit breaker 52 is triggered by the rodent, the lack of a magnetic field releases the trap bar 24 from the brackets 28, 30) such that operation of the portion of the capture element of the first rodent snap-trap from a first set position toward the capture portion of the first rodent snap-trap changes a state of the first magnetic switch (E.g. Col 2, lines 6-59 and Figs. 1-2; when a rodent engages the grid 34, the grid 34 detects the rodent's presence by the rodent's physical touching of the grid which activates the circuit breaker 52 and the circuit 32 is broken thus demagnetizing the brackets 28, 30 to release the trap bar 24 to the grid 34, the lamp 50 shuts off when the circuit 32 is broken showing that the demagnetization of the brackets 28, 30); and 
	circuitry configured to detect a change in the state of the first magnetic switch (E.g. Col 2, lines 6-59 and Figs. 1-2; when a rodent engages the grid 34, the grid 34 detects the rodent's presence by the rodent's physical touching of the grid which activates the circuit breaker 52 and the circuit 32 is broken thus demagnetizing the brackets 28, 30 to release the trap bar 24 to the 
	Dufaux fails to expressly disclose a second rodent snap-trap having a base and a capture element pivotally coupled to the base such that a portion of the capture element is biased toward a capture portion of the base; and a second magnetic switch, where the detector device is configured to be coupled to the second rodent snap-trap such that operation of the portion of the capture element of the second rodent snap-trap from a second set position toward the capture portion of the second rodent snap-trap changes a state of the first magnetic switch.
	However, having a second rodent snap-trap having a base and a capture element pivotally coupled to the base such that a portion of the capture element is biased toward a capture portion of the base; and a second magnetic switch, where the detector device is configured to be coupled to the second rodent snap-trap such that operation of the portion of the capture element of the second rodent snap-trap from a second set position toward the capture portion of the second rodent snap-trap changes a state of the first magnetic switch fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dufaux to have a second rodent snap-trap having a base and a capture element pivotally coupled to the base such that a portion of the capture element is biased toward a capture portion of the base; and a second magnetic switch, where the detector device is configured to be coupled to the second rodent snap-trap such that operation of the portion of the capture element of the second rodent snap-trap from a second set position toward the capture portion of the second rodent snap-trap changes a state of the first magnetic switch because it is merely duplication of parts in order to allow capturing multiple rodents at one time 
	For claim 37, Dufaux discloses a platform configured to concurrently be removably coupled to the base of the first rodent snap-trap  and the detector device (E.g. Col 2, lines 3-5, 15-27 and Figs. 1-2; the grid 34 is capable of being removed from the upper surface of the base 12 and the grid 34 is capable of being removed from the circuitry 32, 38 which are coupled to the base 12).
	Dufaux fails to expressly disclose that the platform configured to concurrently be removably coupled to the base of the second rodent snap-trap.
	However, having the platform configured to concurrently be removably coupled to a base of a second rodent snap-trap fails to yield unpredictable results; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Dufaux to have the platform configured to concurrently be removably coupled to a base of a second rodent snap-trap because it is merely duplication of parts in order to allow capturing multiple rodents at one time without resetting one device, also because such modification would have been considered a mere design consideration which fails to patentably distinguish over Dufaux.

Allowable Subject Matter
11.	Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Vickery et al. (US 2018/0325095)
	Vaisblat et al. (US 2017/0231214)
	Nathan et al. (US Pat. No. 8,490,323)
	Othon (US Pat. No. 10,357,027)

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689